Case 2:19-cv-02928-SJF-ARL Document 30 Filed 07/08/20 Page 1 of 3 PageID #: 184




                                                                                             Clark Hill PLC
                                                                                             Two Commerce Square
                                                                                             2001 Market Street
                                                                                             Suite 2620
Joann Needleman
                                                                                             Philadelphia, PA 19103-7041
T    215-640-8536
                                                                                             T 215.640.8500
F    215.640.8501
                                                                                             F 215.640.8501
Email: jneedleman@clarkhill.com
Bio: www.clarkhill.com/people/joann-needleman                                                clarkhill.com
Bi




                                                    July 8, 2020

(VIA ECF)
Honorable Sandra J. Feuerstein, U.S.D.J.
The United States District Court
 for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

           Re:         Bureau of Consumer Financial Protection v. Forster & Garbus, LLP
                       U.S.D.C. Case No. 2:19-cv-02928-SJF-ARL

Dear Judge Feuerstein:

        Clark Hill PLC (Clark Hill) is counsel to the Defendant, Forster & Garbus. LLP (“F&G”)
in the above matter. We object to the Bureau of Consumer Financial Protection’s (CFPB) “Letter
Motion” to the Court dated June 6, 2020 that seeks to re-open this matter, which has been
administratively closed pursuant to the Court’s Order dated October 15, 2019 1 pending the
decision by the United States Supreme Court in the CFPB v. Seila Law 2. Now that Seila has
been decided, the CFPB suggests that the Court’s holding along with the ratification by the
Director affirming her decision to bring this enforcement action against F&G permits the case to
move forward and be restored. F&G disagrees. Seila does not dictate such a conclusion.
Furthermore, the Director’s ratification does nothing to cure the constitutional deficiency that
currently exists in this case.

       Consequently, F&G requests that this Court issue a briefing schedule to allow the parties
an opportunity to fully argue their legal positions prior to the entry of any order or continue the
administrative hold on this case until the Supreme Court decides the appropriate remedy. 3


1
  ( “Case is closed with leave to restore on 10 days [sic] notice in no event later than 4/22/2020.”),
2
  __U.S._____(2020), 2020 WL 3492641, June 29, 2020
3
  In addition to seeking an opportunity to brief these issues, F&G also respectfully notes that on January 27, 2020, it
sought a request for a Rule 16 conference to address the CFPB’s willful conduct in contacting witnesses while the
case was administratively closed. If this matter is to be reopened, then that issue also needs to be addressed.


223058059
ClarkHill\58331\388042\260141215.v1-7/8/20
Case 2:19-cv-02928-SJF-ARL Document 30 Filed 07/08/20 Page 2 of 3 PageID #: 185




Hon. Sandra J. Feuerstein, U.S.D.J.
Page 2

        The CFPB’s analysis of Seila is simplistic and ignores the holding in the case. The
Supreme Court made two findings: (1) that an independent agency led by a single Director who
can only be fired for cause violated the separation of powers and was unconstitutionally
structured; and (2) that the for-cause provision of Dodd-Frank, 12 U.S.C. 5491(c)(3), be severed
from the remainder of the statute. The Court specifically and intentionally stopped short and
expressly declined an “appropriate remedy” for a party who is a target of an enforcement action
that was initiated when the Director was unconstitutionally insulated. That remedy, the Court
found, is better left for the lower courts to decide. See, Seila at *20. In the case of Seila, there
was a specific issue as to whether the prior investigation was validly ratified by prior Acting
Director Mulvaney. Not only are those facts not present here, but this matter was commenced in
May 2019 by Director Kraninger, who by her own admission and now the Court’s holding,
lacked the constitutional authority to act at that time. However the issue of ratification will be
specifically addressed by the 9th Circuit and it may be prudent to stay this matter pending that
decision.

        The CFPB’s claim of ratification as a cure of the constitutional infirmity lacks legal and
factual support. The CFPB’s reliance on CFPB v. Gordon, 819 F.3d 1179 (9th Cir. 2016) and
FEC v. Legi-Tech, Inc. 75 F.3d 704 (D.C. 1996) is not factually applicable and distinguishable
from the circumstances in this present case. As noted by the Supreme Court in FEC v. NRA
Political Victory Fund, 513 U.S. 88 (1994), it “is essential that the party ratifying” was able “to
do the act ratified at the time the act was done”. Id. at 98.

        Importantly, the case of Collins v. Mnunchin, 938 F.3d 553 (5th Cir. 2019) remains
pending before the United States Supreme Court and, like Seila, focuses on the single director
structure of FHFA. Collins was set for conference by the Supreme Court on July 1, 2020 but no
decision has been issued as to whether certiorari will be granted. This case has direct bearing on
the issues here and not necessarily resolved by Seila. The questions presented to the Supreme
Court in Collins are as follows:

                 (1) Whether the Federal Housing Finance Agency’s structure violates the
                 separation of powers; and

                 (2) whether the court must set aside a final agency action that FHFA took
                 when it was unconstitutionally structured and strike down the statutory
                 provisions that make FHFA independent. [Emphasis added].

      Thus, the issue of a remedy for a single director agency structure may be decided by the
Supreme Court in the very near future and warrants a stay of these current proceedings.

        In sum, F&G respectfully requests that the Court not enter the CFPB’s proposed order




223058059
ClarkHill\58331\388042\260141215.v1-7/8/20
Case 2:19-cv-02928-SJF-ARL Document 30 Filed 07/08/20 Page 3 of 3 PageID #: 186




Hon. Sandra J. Feuerstein, U.S.D.J.
Page 3

restoring this case until the parties are given an opportunity to fully brief their respective
positions or consider a stay of proceedings pending a decision by the Supreme Court with regard
to the appropriate remedy in light of the constitutional violations.

        Thank you for your attention to this matter

Very Truly Yours,
CLARK HILL, PLC

Joann Needleman, Esq.
Steve M. Richman, Esq.
Bradford Hughes. Esq.

/JN
Enc.
Cc:     Alanna B. Carbis, Esq.
        Barry E. Reiferson, Esq.
        Hai Binh Nguyen, Esq.
        Kristin Batemen, Esq.
        Lane C. Powell, Esq.




223058059
ClarkHill\58331\388042\260141215.v1-7/8/20
